DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Amendment filed on 12/01/20.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on December 1, 2020, has been entered. Claims 1, 9, and 17 have been amended.














Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “identifying each item of merchandise using optical recognition technology, wherein optical recognition technology compares an image of an item of merchandise captured before the customer enters the fitting room…”. The examiner acknowledges the use of optical recognition technology in the Applicant’s specification (see paragraph [0037] and Fig. 2A). Paragraph [0037] recites: 
Then, at 204, the merchandise tracking module 154 detects the merchandise in the fitting room. The merchandise tracking module 154 may receive data about the merchandise in the fitting room from the merchandise tagging device 136. The merchandise tagging device 136 may use RFID tags, accelerometers, Bluetooth, or other tagging solutions to track when merchandise enters or exits the fitting room. For example, all of the merchandise in the retail store have RFID sensors on them so the merchandise tagging device can sense what is in the fitting room. In at least one embodiment, the merchandise tracking module 154 may be capable of identifying each piece of merchandise through optical recognition technology. For example, the merchandise tracking module 154 may capture an image of an item and compare the captured image to inventory data or may scan a bar code that is within view of an image capture device.

As noted in paragraph [0037] and as illustrated in step 204 of Fig. 2A, the merchandise is detected when the user enters the fitting room.  The use of optical recognition technology is only used to identify each item once the user enters the fitting room and not before. Therefore the limitation is considered to be new matter. 
Claims 2-8 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.

Regarding claims 9-16, all the limitations in computer program product claims 9-16 are closely parallel to the limitations of method claims 1-8 analyzed above and rejected on the same basis.

Regarding claims 17-20, all the limitations in system claims 17-20 are closely parallel to the limitations of method claims 1-8 analyzed above and rejected on the same basis.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the bases for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher et al., U.S. 20150262230 A1 (newly cited and hereafter referred to as “Cypher”), in view of Ellison, U.S. 20180253772 A1 (newly cited and hereafter referred to as “Ellison”), in further view of Walsh et al., U.S. 20100070501 A1 (previously cited and hereafter referred to as “Walsh”).

            Regarding claim 1, Cypher teaches a method for a fitting room virtual assistant based on Internet of Things (IoT) sensors, the method comprising:
determining a customer is entering a fitting room with a plurality of merchandise based on a plurality of merchandise tracking data, wherein the plurality of merchandise tracking data shows a location of the plurality of merchandise (Cypher: [0110, 0120] – “identification module may determine that the individual has moved the item from a first position to a second position (e.g., the individual picked up an item or carried the item from one location to another)…identification module may detect the presence of an RFID signal in a particular area of the store…identification module may determine that the individual carried the item into the particular area (e.g., the fitting room)…identifies an individual entering a fitting room”) and identifying each item of merchandise using optical 
identifying each item of merchandise using optical recognition technology, wherein the optical recognition technology compares an image of an item of merchandise captured to images of items within inventory data to identify and tag the merchandise (Cypher: [0111, 0112, 0149] – “identifying of the item of interest may include: receiving the image data from the one or more cameras; performing object recognition on the image data to identify the item and the individual according to one of several known image analysis and object recognition techniques…identification module accesses detailed product information…from the database…identification module identifies (or retrieves an identifier of) a garment offered for sale by the retail store being brought into the fitting room by the individual”);
receiving a question from the customer, wherein the customer asked a virtual assistant the question inside or within a threshold distance of the fitting room (Cypher: [0082] – “GUI 702 may further include one or more selectable elements (e.g., buttons) that allow the individual 704 to request assistance from a sales associate…individual 704 may use the GUI 702 to request an alternative size or color for an item brought into the fitting room”);
determining whether a sales associate should be contacted based on a nature of the question (Cypher: [0030, 0069] – “consumer may be able to request a different size of the jeans from a UI element presented by the interactive mirror system. Upon receiving such input, the interactive mirror may then transmit a notification to a device of a sales associate requesting the alternate size…recommendation module 314 may receive requests for 
performing an action based on the determination (Cypher: [0030] – “consumer may be able to request a different size of the jeans from a UI element presented by the interactive mirror system. Upon receiving such input, the interactive mirror may then transmit a notification to a device of a sales associate requesting the alternate size”),
Cypher does not explicitly teach: 
identifying each item of merchandise using optical recognition technology, wherein the optical recognition technology compares an image of an item of merchandise captured before the customer enters the fitting room to images of items within inventory data to identify and tag the merchandise; and 
in response to determining an assumption is needed to answer the received question, providing a clarification question to the customer through a graphical user interface or an acoustic device. 
However Ellison teaches tracking customer’s interests (Ellison: [0042] “how long that customer may stop in an aisle 208…adjacent a product area 206”), including identifying each item of merchandise using optical recognition technology, wherein the optical recognition technology compares an image of an item of merchandise captured before the customer enters the fitting room to images of items within inventory data to identify and tag the merchandise (Ellison: [0040, 0043, 0046] – “sensors may include cameras that take images and/or video of the customer as that customer moves throughout the merchant physical location…products viewed by the identified customer are tracked…system provider device 211 may include information about the 
It would have been obvious to one of ordinary skill in the art to include in the customer assistance method, as taught by Cypher, the ability to identify each item of merchandise using optical recognition technology, wherein the optical recognition technology compares an image of an item of merchandise captured before the customer enters the fitting room to images of items within inventory data to identify and tag the merchandise, as taught by Ellison, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cypher, to include the teachings of Ellison, in order to prevent merchants from losing potential business by increasing the likelihood of customers making a purchase with more merchant engagement (Cypher: [0004]).
Cypher in view of Ellison does not explicitly teach: 
in response to determining an assumption is needed to answer the received question, providing a clarification question to the customer through a graphical user interface or an acoustic device. 

It would have been obvious to one of ordinary skill in the art to include in the customer assistance method, as taught Cypher, the ability to provide a clarification question to the customer through a graphical user interface or an acoustic device teach in response to determining an assumption is needed to answer the received question, as taught by Walsh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have 

Regarding claim 2, Cypher in view of Ellison and Walsh teach the method of claim 1. Cypher further teaches a method comprising: providing a plurality of instructions to the customer, wherein the plurality of instructions includes an introduction and a plurality of directions on how to use the virtual assistant (Cypher: [0079, 0114] – “Once the individual 602 is identified, the interactive wall display 110 may obtain user data (e.g., maintained by the networked retail store system 100) describing the individual 602. The user data may be used by the interactive wall display 110 to provide a personalized GUI that is customized to the preferences and interests of the user…transmitting instructions to a client device of the individual to present the interactive GUI”).

Regarding claim 3, Cypher in view of Ellison and Walsh teaches the method of claim 1, wherein the action further comprises: providing a response to the question based on a plurality of IoT sensors (Cypher: [0030, 0077] – “consumer may be able to request a different size of the jeans from a UI element presented by the interactive mirror system…interactive wall display 110 may employ any number of sensors to detect the presence of an individual such as, for example, motions sensors…heat sensors, noise sensors, GPS, or any combination thereof. Consistent with some embodiments, the detection of an individual proximate to the interactive wall display 110 may result in a change in the content being displayed”).

Regarding claim 4, Cypher in view of Ellison and Walsh teaches the method of claim 1, further comprising: in response to being unable to determine an item within the plurality of merchandise to which the question relates, prompting the customer to confirm the item (Walsh: [0031] – “the identification of the bottle of wine and/or the user's interest in the bottle of wine may also be determined by communication between the user and the human interaction task system. For example, if the user submits a captured image in which a bottle of wine is evidently the object of interest but the label is blurry, the human interaction task system may send the user a query, “Did you mean X wine?” In another example, if the user's interest appears to be a wine from a particular year that has a number of options, the human interaction task system may query “Were you interested in the vintage reserve?”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Walsh with Cypher in view of Ellison for the reasons identified above with respect to claim 1.

Regarding claims 9-12, all the limitations in computer program product claims 9-11 are closely parallel to the limitations of method claims 1-3 analyzed above and rejected on the same bases. Cypher further teaches one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method (Cypher: [Claim 20] – “machine-readable storage medium embodying instructions…cause the machine to perform operations”).

Regarding claims 17-19, all the limitations in system claims 17-18 are closely parallel to the limitations of method claims 1 and 3 analyzed above and rejected on the same bases. Cypher .


Claims 5, 7-8, 13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher, in view of Ellison, in view of Walsh, in further view of Van Nest et al., U.S. 20130254304 A1 (previously cited and hereafter referred to as “Van Nest”). 

Regarding claim 5, Cypher in view of Ellison and Walsh teaches the method of claim 1, wherein performing the action further comprises:
in response to determining that the sales associate should be contacted, locating a sales associate (Cypher: [0074] – “display unit 502 allows a consumer to interact with a GUI element that is used to call a sales associate for immediate assistance”); and
in response to determining that the sales associate should not be contacted, providing an answer to the question from a merchandise database, wherein the merchandise database includes information on the plurality of merchandise (Cypher: [0069, 0118] – “recommendation module 314 may receive requests for recommendations, and, in turn, provide a recommendation to the user based, at least in part, on information about the user maintained as part of the user data…recommendation module 820 generates an item recommendation for the individual based on the user data and detailed product information of the garment”).
Cypher in view of Ellison and Walsh does not explicitly teach locating a sales associate within a preconfigured distance of a specific department based on a store location of an item within the plurality of merchandise the question is referring to. 
However Van Nest teaches responding to a customer’s request (Van Nest: [0024]), including locating a sales associate within a preconfigured distance of a specific department based on a store location of an item within the plurality of merchandise the question is referring to (Van Nest: 
It would have been obvious to one of ordinary skill in the art to include in the customer service method, as taught by Cypher in view of Ellison and Walsh, the ability to locate a sales associate within a preconfigured distance of a specific department based on a store location of an item within the plurality of merchandise the question is referring to, as taught by Van Nest, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Cypher in view of Ellison and Walsh, to include the teachings of Van Nest, in order to provide customer assistance by determining an appropriate and qualified responder (Van Nest: [0004-0005, 0061]).

Regarding claim 7, Cypher in view of Ellison, Walsh, and Van Nest teaches the method of claim 5, but does not explicitly teach determining whether the provided answer was satisfactory based on a response from the customer and when it has been determined that the provided answer was not satisfactory, providing a new answer from the merchandise database (Walsh: [0049, 0126] – “memory enhancement service may include a user interaction component for submitting queries 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Walsh with Cypher in view of Ellison for the reasons identified above with respect to claim 1.

Regarding claim 8, Cypher in view of Ellison, Walsh, and Van Nest teaches the method of claim 5, further comprising: determining whether the sales associate has fulfilled a request based on a plurality of location tracking data and when it has been determined that the sales associate has not fulfilled the request, locating a new sales associate to fulfill the request (Van Nest: [0065, 0088-0089, 0091] – “Location may include the area of the retail store where the potential responder is located at a specific moment in time…Once response computer determines a potential responder, response computer sends an invitation to the potential responder to respond to the assistance request message, i.e., an availability inquiry message. The availability inquiry message sent to the responder mobile device associated with the responder…potential responder may accept or reject the invitation to respond to the assistance request message depending on multiple factors, such as whether the potential responder is available to assist, whether the potential  is working on-site or not. If preferred responder is not on-site, response computer will determine an alternative responder to respond to the assistance request message”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Van Nest with Cypher in view of Ellison and Walsh for the reasons identified above with respect to claim 5.

Regarding claims 13 and 15-16, all the limitations in computer program product claims 13 and 15-16 are closely parallel to the limitations of method claims 5 and 7-8 analyzed above and rejected on the same bases. Cypher further teaches one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method (Cypher: [Claim 20] – “machine-readable storage medium embodying instructions…cause the machine to perform operations”).

Regarding claims 20, all the limitations in system claim 20 are closely parallel to the limitations of method claim 5 analyzed above and rejected on the same bases. (Cypher: [0107, claim 20] – “method 900 may be embodied in computer-readable instructions for execution by a hardware component (e.g., a processor)…machine-readable storage medium embodying instructions…cause the machine to perform operations”).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cypher, in view of Ellison, in view of Walsh, in view of Van Nest, in view of Konaxis, U.S. 20140058880 A1 (previously cited and hereafter referred to as “Konaxis”) 

Regarding claim 6, Cypher in view of Ellison, Walsh, and Van Nest teaches the method of claim 5, wherein the locating includes indicating where the sales associate can find the customer within the fitting room (Konaxis: [0029, 0039] – “FIG. 5 is a screen shot that can be provided on the display of the sale's associates device illustrating exemplary information that can be displayed responsive to the selection of button shown in FIG. 4. In this example, a first field can be provided to inform the sales associate of the fitting room number...FIG. 11 illustrates a screen shot of a page as can be presented on the device of a sales associate. In this example, the numbers 1-6 correspond to the different fitting rooms of the facility. It is noted that the numbers 1-6 are merely exemplary, and the system can be tailored to accommodate any suitable number of fitting rooms, including more or less than six. In this example, when a customer initiates a request, such as the request illustrated with respect to FIG. 9, and indicator associated with the particular fitting room is highlighted. In this example, the field associated with room 1 can be configured to illuminate or blink to draw attention to the room.”).

Regarding claim 14, all the limitations in computer program product claim 14 are closely parallel to the limitations of method claim 6 analyzed above and rejected on the same bases. Cypher further teaches one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of 














Response to Arguments
Applicant's arguments filed 12/01/20 have been fully considered.

35 U.S.C. § 103
	In response to Applicant’s assertion that the cited prior art fails to teach “identifying each item of merchandise using optical recognition technology, wherein the optical recognition technology compares an image of an item of merchandise captured before the customer enters the fitting room to images of items within inventory data to identify and tag the merchandise” of newly amended claim 1 (see Remarks pages 9-13), it is noted that this argument is moot in view of the new grounds of rejection.

            With respect to Applicant’s assertion that “claims 9 and 17 are also patentable” over the cited prior art (Remarks page 13); the examiner directs the Applicant to the remarks pertaining to claim 1 above.

	Applicant argues that Van Nest fails to teach “determining whether the sales associate has fulfilled a request based on a plurality of location tracking data and when it has been determined that the sales associated has not fulfilled the request, locating a new sales associated to fulfill the request” of claim 8 (Remarks pages 13-16); however the examiner disagrees. Van Nest teaches identifying a potential responder’s location in a retail store and determining an alternative responder if the responder is not on-site and rejecting the request if they are busy assisting another customer (Van Nest: [0065, 0088-0089, 0091]). It would be obvious to one of ordinary skill in the art that if a preferred responder is not working on-site, then the request has 

In response to Applicant’s assertion that dependent claim 16 is patentable over the cited prior art based on its dependency to claim 8 (Remarks page 16); the Examiner disagrees and directs Applicant’s attention to the remarks pertaining to claim 8 above.

In response to Applicant’s assertion that dependent claims 2-8, 10-16, and 18-20 are patentable over the cited prior art based on their respective dependencies to claims 1, 9, and 17 (Remarks page 16); the directs Applicant’s attention to the remarks pertaining to claims 1 and 8 above.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Abboud et al., U.S. 20150025929 A1, teaches a customer assistance system that determines when to service an employee in response to a customer request.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISA H YANG whose telephone number is (571)272-3785.  The examiner can normally be reached on M-F 7-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELISA H YANG/Examiner, Art Unit 3625                                                                                                                                                                  
/RESHA DESAI/Primary Examiner, Art Unit 3625